Name: Commission Regulation (EEC) No 1623/88 of 10 June 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  Asia and Oceania;  tariff policy;  trade policy
 Date Published: nan

 No L 145/26 Official Journal of the European Communities 11 . 6 . 88 COMMISSION REGULATION (EEC) No 1623/88 of 10 June 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the applica ­ tion of the system of import and export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EEC) No 1097/88 (2), and in particular Article 16 (6) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 761 /88 (4), the validity of export licences for certain products falling within CN code 2309 destined for North Yemen is limited to 60 days from the day of issue of the licence ; Whereas in order to facilitate the export of these products to North Yemen, the duration of the validity of these export licences needs to be extended ; HAS ADOPTED THIS REGULATION : Article 1 Footnote (') in Annex II to Regulation (EEC) No 2042/75 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 7. 0 OJ No L 213, 11 . 8 . 1975, p. 5 . 0 OJ No L 79, 24. 3 . 1988 , p. 19 .